Case 2:20-cv-00053-JDC-KK Document 1 Filed 01/13/20 Page 1 of 30 PageID #: 1



                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                   LAKE CHARLES DIVISION


LARRY W. ASHWORTH                              :                       2:20-cv-53
                                                                   No._____________________
Individually
and as class representative for
all similarly situated persons                 :                   Judge:__________________

v.

INTERNATIONAL PAPER COMPANY           :               MAG:__________________
KERR-MCGEE CHEMICAL CORPORATION
KERR-MCGEE OPERATING CORPORATION
ANADARKO PETROLEUM CORPORATION
OCCIDENTAL PETROLEUM CORPORATION
BNSF RAILWAY COMPANY
______________________________________________________________________________


                 PETITION FOR DAMAGES AND INJUNCTIVE RELIEF
                     AND FOR CLASS ACTION RELIEF FOR ALL
                         SIMILARLY SITUATED PERSONS


                                  PRELIMINARY STATEMENT

         A tremendous amount of land owned and/or lived on by Plaintiff and putative class

members to this lawsuit, is polluted as a direct result of Defendants’ tortious actions and

inactions over the years. These Defendants have a long history of creating toxic waste and

allowing toxic waste to escape from various creosoting operations in multiple states. These

Defendants have been held accountable in the billions of dollars for creosoting related pollution.

Defendants are no strangers to allowing toxic waste to contaminate other people’s land and

water.




                                             1 of 30
Case 2:20-cv-00053-JDC-KK Document 1 Filed 01/13/20 Page 2 of 30 PageID #: 2



       Plaintiff, proposed class representative, has discovered within the past year, the extent of

the toxic waste contamination, which is exemplified by the photographs in Exhibit “2.” These

photographs show toxic waste, with chemical constituents indicative of creosote by-products,

percolating up into Plaintiff’s yard. This toxic waste has only one possible source: the creosote

treatment sites to the North of the Plaintiff’s yard, which is approximately 5.1 miles to the

southeast of both creosote treatment sites. The most obvious source for Plaintiff’s contamination

is surface runoff or creosote contaminated groundwater from the American Creosote Superfund

Site and/or the International Paper DeRidder Creosote Site, adjacent thereto. The only conclusion

that can be drawn from these photographs, statements made by public officials, and hard

scientific evidence associated with the photographs, is that there is more likely than not, an

enormous toxic waste plume stretches in some form or fashion at least 5.1 miles from the

original sites of contamination.

       This toxic waste plume is continually trespassing on innocent people’s property and

poses health risks to all who come into contact, in anyway, with the plume’s by-products. This

lawsuit, if there is no other sufficient remedy, seeks to give affected class members the ability to

relocate to uncontaminated property of their choosing, of similar size etc., to alleviate the

likelihood that the toxic waste, will harm them if they have to remain in the zone of impact of the

original sites of contamination, and otherwise medical monitoring, compensatory and punitive

damages as allowed by the law.

       NOW INTO COURT, through undersigned counsel, comes the Petitioner, Larry W.

Ashworth, both individually and as class representative for the putative classes described herein

and below, who files this Petition for Damages and Injunctive Relief, to wit:

                                                 1.



                                              2 of 30
Case 2:20-cv-00053-JDC-KK Document 1 Filed 01/13/20 Page 3 of 30 PageID #: 3



         Made Defendants herein are:

  i)         INTERNATIONAL PAPER COMPANY, a foreign corporation with its principal

            place of business in Memphis, Tennessee, authorized to do and doing business in the

            State of Louisiana, and whose registered agent for service of process is CT

            Corporation System, 5615 Corporate Blvd., Suite 400B, Baton Rouge, La. 70808,

            hereinafter referred to as “IP”;

  ii)       KERR-MCGEE CHEMICAL CORPORATION, a foreign corporation with its

            principal place of business in Oklahoma City, Oklahoma, who is authorized to do and

            did business in the State of Louisiana, and whose registered agent for service of

            process is CT Corporation System, 3867 Plaza Tower Drive, Baton Rouge, La.

            70816, hereinafter referred to as “Kerr-McGee”;

  iii)       KERR-MCGEE OPERATING CORPORATION, as successor in interest to Kerr-

            McGee Corporation, a foreign corporation with its principal place of business in

            Oklahoma City, Oklahoma, who was authorized to do and did business in the State of

            Louisiana, and whose registered agent for service of process is CT Corporation

            System, 3867 Plaza Tower Drive, Baton Rouge, La. 70816, hereinafter referred to as

            “Kerr-McGee Operating”;

  iv)       ANADARKO PETROLEUM CORPORATION, a foreign corporation with its

            principal place of business in The Woodlands, Texas, who was authorized to do and

            did business in the State of Louisiana, and whose registered agent for service of

            process is CT Corporation System, 3867 Plaza Tower Drive, Baton Rouge, La.

            70816, hereinafter referred to as “Anadarko”;




                                               3 of 30
Case 2:20-cv-00053-JDC-KK Document 1 Filed 01/13/20 Page 4 of 30 PageID #: 4



   v)        OCCIDENTAL PETROLEUM CORPORATION, a foreign corporation which was

            authorized to do and did business in the State of Louisiana which has a current

            domicile in Los Angeles, California, and which may be served through its registered

            agent for service Mr. John W. Allen, 10889 Wilshire Blvd., Los Angeles, Ca. 90024,

            hereinafter referred to as “Occidental”;

   vi)      BNSF RAILWAY COMPANY, as successor to Burlington Northern and Santa Fe

            Railway Company, and Burlington Northern Railroad Company, a foreign juridical

            entity with its principal place of business in Fort Worth, Texas, who is authorized to

            do and doing business in the State of Louisiana, and whose registered agent for

            service of process is CT Corporation System, 3867 Plaza Tower Drive, Baton Rouge,

            La. 70816, hereinafter referred to as “BNSF”.

                                 JURISDICTION AND VENUE

                                                  2.

         This Court has jurisdiction over this matter pursuant to 28 U.S.C. §1332(d)(1), (d)(2) in

that this matter is filed as, by and on behalf of a representative person similarly situated to others

as defined and proposed below, the matter in controversy exceeds the sum of $5,000,000.00,

exclusive of interest and costs, and the Petitioner and class representative is a citizen of the State

of Louisiana and diverse from the citizenship of all of the Defendants and/or minimal diversity is

present.

                                                  3.

         Venue is proper in the Western District of Louisiana under 28 U.S.C. §1391 (b)(2),

and/or (d) as to all Defendants, or their predecessors in title, and all Defendants have had long

standing and numerous purposeful economic contacts and commercial activity, as well as



                                               4 of 30
Case 2:20-cv-00053-JDC-KK Document 1 Filed 01/13/20 Page 5 of 30 PageID #: 5



tortious activity, as well as owning immovable property or property rights in immovable

property, in Beauregard Parish, State of Louisiana, since at least 1957, such that in personam

jurisdiction is properly asserted over all of the Defendants, and a substantial part of the events,

omissions, and culpable conduct giving rise to the claims herein took place in Beauregard Parish,

which is located within the Western District of Louisiana.

                          JOINDER OF PARTIES DEFENDANTS

                                                4.

       The joinder of the Complainant’s/Plaintiff’s claim, individually and as class

representative against the several Defendants, is proper pursuant to FRCP 20 since the rights

asserted arise out of the same, repetitive transactions and occurrences by IP, Shreveport

Creosoting Company, American Creosoting Company, KERR-MCGEE CHEMICAL, KERR-

MCGEE OPERATING, ANADARKO, OCCIDENTAL, and BNSF, as set forth below, with

respect to their activities which resulted in large amounts of toxic pollution which have

negatively impacted the Plaintiffs’ properties, and undoubtedly exposed all putative class

members to toxic fumes and physical contact contamination that has caused physical damage to

them as well as the property on which they live and in many cases own, and there are numerous

questions of law and fact common to all Plaintiffs and all Defendants with regard to the liability

of the Defendants, as well as the damages and injunctive relief sought by the Plaintiffs in this

case against the Defendants. Additionally, all Defendants are liable in solido for their tortious

activities which have caused the Plaintiff and members of the class damage and harm.

                                 FACTUAL BACKGROUND

                                                5.




                                              5 of 30
Case 2:20-cv-00053-JDC-KK Document 1 Filed 01/13/20 Page 6 of 30 PageID #: 6



       In approximately 1918, a creosoting plant was constructed by Shreveport Creosoting

Company near DeRidder, Louisiana. The land had previously been owned by the Longbell

Lumber Company (“Longbell”), which continued to own property adjacent to and near the

creosote plant.

                                                  6.

       Upon information and belief, Longbell and Shreveport Creosoting Company both

managed and operated the creosote plant to produce creosote treated pine poles. Following the

cut and creosote treatment of the pine poles, the poles were shipped via BNSF for sale on the

open market. This area, southeast of DeRidder, is so named Parcel B on the attached Exhibit

“1.”

                                                  7.

       In approximately 1957, IP bought Longbell, or Longbell merged with IP as the surviving

entity, and IP acquired ownership of the Longbell creosoting plant site. IP continued to operate

the creosote plant at the Parcel B location until approximately 1963, when IP sold the plant site

to a third party, and upon information and belief, creosoting operations ceased at the Parcel B

location after IP divested itself of the property and plant.

                                                  8.

       On information and belief, on or about 1963, IP took over whatever wood creosoting

operations Shreveport Creosoting Company or its parent company, American Creosoting

Company were still performing in Beauregard Parish, and creosoting operations and plant to a

site on the north end of the property IP owned which is labeled Parcel “A” on the attached

Exhibit “1” overhead photograph.

                                                  9.



                                                6 of 30
Case 2:20-cv-00053-JDC-KK Document 1 Filed 01/13/20 Page 7 of 30 PageID #: 7



       The Defendants, KERR-MCGEE, KERR-MCGEE OPERATING, ANADARKO AND

OCCIDENTAL, are all ancestors/successors in title to Shreveport Creosoting Company and its

parent company, American Creosoting Company and therefore are responsible for any and all

liabilities with respect to the hazardous chemicals and pollution which was left on Parcel “B” by

their predecessors in title and, as stated below, liable to Complainants since said pollution has

migrated to and under the Complainants’ properties.

                                               10.

       BNSF and its predecessors, upon information and belief, owned certain right of ways and

land in and near parcels “A” and “B” upon which the creosoting products were stored and/or

loaded and transported on railways used and owned by BNSF for commercial sale. BNSF thus

had custody and control of such creosoted products which resulted in the toxic and hazardous by-

products of the creosoting process, listed below, being spilled, allowed to be leached from

storage facilities, or otherwise BNSF allowed the contamination/pollution to be released into the

environment on BNSF controlled property from the inception of the creosoting

operations/business to its cessation on or about 1989, when IP halted its creosoting operations.

                                               11.

       IP continued its creosoting operations on the property, Parcel “A,” until 1989 according

to The Affidavit of Documentation filed in The Beauregard Parish Clerk of Court’s Office that

same year, and that “K001 sludge,” which it identified as hazardous waste, as opposed to the

toxic waste the EPA classifies it as, had been removed. However IP’s representative admitted in

those filings that toxins, (believed to be toxic waste according to EPA classifications), remained

in the sediment on the site, and it appears axiomatic that the toxic waste was a direct result of

IP’s creosoting operations as per Environmental Protection Agency definitions: “bottom



                                              7 of 30
Case 2:20-cv-00053-JDC-KK Document 1 Filed 01/13/20 Page 8 of 30 PageID #: 8



sediment sludge from the treatment of wastewaters from wood preserving processes that use

creosote and/or pentachlorophenol.”

                                              12.

       IP is still the owner of Parcel “A” as of the filing of this suit and of course was a

substantial cause of toxic waste pollution created and left on Parcel “B,” which, sites combined,

are a major cause of the toxic plume and resulting damages complained of in this suit. As stated

above, Shreveport Creosoting Company and its parent company, American Creosoting

Company, were the initial operators of the creosoting facility and polluters regarding Parcel “B”

before the sale to IP, and the Defendants KERR-MCGEE, KERR-MCGEER OPERATING,

ANADARKO, and OCCIDENTAL are the ancestors/successors in title to those two entities

which no longer exist or operate.

                                              13.

       The operations at both creosote plant sites operated and owned by IP included the

pressure treating of utility poles and wooden pilings with creosote, wolmanizing solution,

naphthalene, diesel, and pentachlorophenol (“PCP”). The plant facilities consisted of

administration and office buildings, a laboratory, and equipment and space for pressure treating

and storing creosote treated and untreated wood.

                                              14.

       IP’s purpose for pressure treating the wooden poles and pilings was to preserve the

wood’s integrity and longevity for its various industrial and construction purposes, and to then

sell the treated wood on the open market.

                                              15.




                                             8 of 30
Case 2:20-cv-00053-JDC-KK Document 1 Filed 01/13/20 Page 9 of 30 PageID #: 9



       As part of IP creosote operations on Parcels “A” and “B,” IP controlled the operation of

multiple earthen surface impoundments utilized to hold/store wastewater generated in the pole

treatment process and for the recovery of chemicals utilized in the creosoting processes. On

information and belief, there was at least a Holding Pond, two (2) Evaporation Ponds, a PCP

Recovery Pond, a Creosote Recovery Pond, three (3) Wastewater Ponds, a Sludge Pond, a Drip

Pad, and an unknown number of creosote wood storage areas, which IP controlled.

                                              16.

       Throughout the operations at Parcels “A” and “B,” none of the treatment ponds or

facilities were lined to prevent the leaching of contaminants into the surface and subsurface

environments. IP knew that the ponds contained hazardous and toxic wastes generated by the

pressure treating operations yet did nothing to try to prevent such leaching from its ponds and

flowing through the sediments outside property owned and controlled by IP into and onto

innocent adjacent property owned by Plaintiff herein and putative class members.

                                              17.

       Upon information and belief, based on the same sort of toxic waste found in Parcel “A”

and Parcel “B” soil and ground water, IP, Shreveport Creosoting Company and its parent

company, American Creosoting Company, apparently conducted the same or similar creosoting

operations on both parcels.

                                              18.

       The various toxic chemicals used in the wood treatment process were pumped,

transported or otherwise drained through the various ponds in succession during the industrial

treatment processes in an attempt at recovery of some of the chemicals, but IP knew that toxic




                                            9 of 30
Case 2:20-cv-00053-JDC-KK Document 1 Filed 01/13/20 Page 10 of 30 PageID #: 10



chemicals were allowed to leach into the soils and ground waters lying beneath and surrounding

the unlined earthen impoundments.

                                              19.

       IP and BNSF have drilled wells on the sites in question and discovered contamination in

the soil and waters underlying the creosote plant sites. According to the EPA well list, IP had

drilled at least 46 monitoring wells in 1986 and they continue to monitor at least 56 wells in

total, while BNSF has drilled and maintains at least 3 monitoring wells in and around Parcels

“A” and “B.”

                                              20.

       In subsequent years, IP further learned that the contamination of toxic chemicals from its

creosoting operations had not only leached, spilled and migrated from the treatment ponds and

IP’s plant facilities into surrounding soils and ground water, but had migrated well beyond IP’s

current and previously controlled and owned properties, and we now know that the toxic waste

contamination plume extends all the way to Plaintiff’s property, which is approximately 5.1

miles from the currently owned and controlled sites by IP, as well as the previously owned sites

of operations of the Shreveport Creosoting Company and its parent company, American

Creosoting Company.

                                              21.

       Testing of ground water in the subsurface sands which comprise the upper portions of the

Chicot Aquifer, the DeRidder area principal source of fresh drinking water, revealed the same

toxic compounds which were/are the result of IP’s, and Shreveport Creosoting Company and its

parent company, American Creosoting Company’s, creosoting operations, which include but are

not limited to benzene, ethylbenzene, toluene, xylene, creosols, naphthalene, phenol, PCP,



                                            10 of 30
Case 2:20-cv-00053-JDC-KK Document 1 Filed 01/13/20 Page 11 of 30 PageID #: 11



acenaphthene, phenanthrene, flourene, dibenzofuran, and a host of other toxic hydrocarbon

compounds.

                                               22.

       IP has done little to stop the migration of the toxic chemicals it created and released from

its creosoting operations and the migration has progressed both horizontally and vertically

through surface run off and unabated leaching which continues after more than thirty years since

IP ceased creosoting operations at the 2 sites. IP’s only attempt to control the pollution was

through a ground recovery system which was poorly designed by IP, i.e. IP’s intentionally

narrow assessment of the site and the pollutants, and which has not mechanically functioned

properly, such that IP knew its efforts at stopping the migration were deficient and allowed the

pollution to continue to spread virtually unabated onto, under, and in the Petitioner’s property

and IP never to this day has warned any of the putative class members that the putative class

member’s property is being actively trespassed on and under by toxic chemicals IP created and

released, which cause great danger to human health of those putative class members and their

families.

                                               23.

       The Defendants KERR-MCGEE, KERR-MCGEE OPERATING, ANADARKO,

OCCIDENTAL, and BSNF, as well as their predecessors, have done nothing to stop the

migration of the toxic chemicals despite knowing of same and of the source.

                                               24.

       The Plaintiff’s property is located south of the contaminated Parcels “A” and “B” with a

municipal address of 989 Hwy 394, DeRidder, Louisiana, 70634 and described as follows:




                                             11 of 30
Case 2:20-cv-00053-JDC-KK Document 1 Filed 01/13/20 Page 12 of 30 PageID #: 12



       COMMENCE AT THE NORTHEAST CORNER OF THE SE/4 OF NE/4 OF SECTION

       30, TOWNSHIP 3 SOUTH, RANGE 8 WEST, THENCE SOUTH 0 DEGREES 24

       MINUTES EAST 642.53 FT.; THENCE SOUTH 89 DEGREES 26 MINUTES 01

       SECOND WEST 60.0 FT. TO THE POINT OF BEGINNING; THENCE SOUTH 89

       DEGREES 26 MINUTES 01 SECOND WEST 332.0 FT.; THENCE SOUTH 0

       DEGREES 24 MINUTES EAST 331.79 FT. TO THE NORTHERLY RIGHT-OF WAY-

       OF LA. HWY #394; THENCE SOUTH 70 DEGREES 05 MINUTES 38 SECONDS

       EAST ALONG SAID RIGHT-OF-WAY 354.16 FT.; THENCE NORTH 0 DEGREES

       24 MINUTES WEST 455.67 FT. TO THE POINT OF BEGINNING, CONTAINING 3.0

       ACRES, MORE OR LESS.

                                                    25.

       To date, IP has not notified or warned the Plaintiff, or made any public disclosures, other

than theoretically the filing of a document in 1989 into the records of the Parish Clerk of Court

that in no way delineates the scope of the plume contamination to innocent property owners, and

is in no way something that would alert even the most diligent private property owner would

have any reason to go start searching Clerk of Court Records for such a document. Indeed, none

of the putative class members were aware of any notification that their private property was

affected with toxic waste generated by IP, and all such private homeowner’s addresses were

easily obtainable by IP to send direct mail notifying them of such toxic waste contamination had

they cared one bit about the health and safety of individuals and the sanctity of the putative class

member’s property. They have sent nothing to the surrounding communities, nor warned the

neighboring public in general that extremely toxic and hazardous chemicals were migrating via

ground waters and surface run off from its former plant sites onto adjacent and surrounding



                                              12 of 30
Case 2:20-cv-00053-JDC-KK Document 1 Filed 01/13/20 Page 13 of 30 PageID #: 13



properties hydrologically “down-stream” and several miles away from the plant sites. On the

contrary, IP has done all in its power to keep the facts of its culpable conduct and resulting

pollution it has caused silent and has engaged in a conspiracy of silence for more than thirty (30)

years regarding such contamination. Plaintiff became aware of the contamination under and on

his/her property only after witnessing dark colored thick liquid coming from the ground after

disturbing the ground by the extraction of a tree stump. This occurred less than one year prior to

the filing of this action.

                                                26.

        Further evidence of IP’s concerted efforts to keep its culpability and pollution secret is

found in its 1995 contract with a construction company which performed demolition and other

work on IP’s plant site in which “Article 28” of the contract required all information made

known to the contractor by IP was to be kept confidential, and International Paper Company’s

name was not even allowed to be mentioned to any third party by the contractor:

           “…remain the exclusive intellectual property of International Paper Company

           and shall be treated by the Contractor as proprietary and shall not be

           disclosed or used, except in the implementation of this Agreement, without

           prior written approval of COMPANY’S Director-Purchases. The purchase of

           Contractor’s material/service does not authorize the Contractor to use the

           name of or make reference to International Paper Company for any purpose

           in any releases for public or private dissemination, nor shall the Contractor

           divulge or use in any advertisement or publication any specifications, data, or

           other information pertaining to or relating to this usage without prior written

           approval of COMPANY’S Director-Purchases.”



                                             13 of 30
Case 2:20-cv-00053-JDC-KK Document 1 Filed 01/13/20 Page 14 of 30 PageID #: 14



                                                 27.

        Many of the chemicals allowed to be released by IP from its property onto and under the

Plaintiff’s property are toxic, dangerous, and likely to cause detrimental health effects to Plaintiff

and putative class members, including but not limited to cancer, reproductive issues, strokes and

other medical problems associated with exposure to creosote and creosote by-products. Some

Class members have experienced symptoms after breathing the noxious fumes from the viscous

liquid which has appeared on their properties, and such symptoms are consistent with exposure

to the hazardous compounds spilled and released by the Defendants which they have allowed to

migrate to Plaintiff’s properties. Such exposure creates a significantly increased risk of

contracting latent disease(s), the risk of which is greater than if Class members had not been

exposed to said chemicals and pollution, and greater than the risk of members of the public at

large developing such disease(s) who have not been exposed to the chemicals involved herein.

                                                 28.

        The land in which IP conducted its creosoting operations on Parcel “B” was declared a

“Super Fund” contaminated site by the United States Environmental Protection Agency and was

made a part of the Louisiana Department of Environmental Quality Inactive and Sites Division in

1991.

                                        Count I-Negligence

                                                 29.

        The wood treating industry has known for many years through trade journals and similar

publications, including the time period in which IP operated both creosote plant sites/locations,

that their operational processes and chemicals used therein were toxic to both humans and the

environment. The industry, including IP, knew that unlined earthen impoundments to treat and



                                              14 of 30
Case 2:20-cv-00053-JDC-KK Document 1 Filed 01/13/20 Page 15 of 30 PageID #: 15



store wood processing/treatment wastes resulted directly in the discharge of chemicals into the

surrounding soils, nearby surface waters, and underlying ground waters.

                                                30.

       While knowing of the seepage and percolation of the panoply of toxic waste and

hazardous chemicals from its operations into subsurface soils and ground water, Shreveport

Creosoting Company and its parent company, American Creosoting Company, and IP continued

to store and dispose of its waste waters in this manner as a means of minimizing disposal costs at

the expense of the protection of the environment and ultimately at the cost of human health,

safety, and welfare. In the face of such knowledge, Defendants Shreveport Creosoting

Company’s and its parent company, American Creosoting Company, and Defendant IP’s

continued use of its impoundments for the management of these toxic wastes was intentionally

tortious, negligent, unreasonable, and in reckless disregard for the health and safety of the public,

and such practices and conduct have substantially contributed to the pollution of the soils and

ground water in and under Plaintiff’s and putative class member’s property.

                                                31.

       Defendants Shreveport Creosoting Company and its parent company, American

Creosoting Company, and IP also negligently allowed toxic and hazardous wood treating toxic

wastes and chemicals to be discharged into subsurface soils and ground waters, all of which have

arrived under and at the Plaintiffs’ properties, by allowing continuous leaks, spills, and

discharges from pumps, storage tanks, tank water draws, sampling activities, pressure release

valves, flanges, pipelines, chemical storage areas, and other similar operating equipment located

at the facilities formerly operated by IP, Shreveport Creosoting Company and its parent

company, American Creosoting Company.



                                              15 of 30
Case 2:20-cv-00053-JDC-KK Document 1 Filed 01/13/20 Page 16 of 30 PageID #: 16



                                               32.

       Neither IP, Shreveport Creosoting Company, American Creosoting Company, KERR-

MCGEE, KERR-MCGEE OPERATING, ANADARKO, or OCCIDENTAL have ever removed

enough of the sludge and waste materials from the various impoundments and other solid waste

management units located on the facilities to stop the toxic waste’s migration to innocent

property owners, but IP at one time only placed a clay cap to minimize rain intrusion, thus the

source of the contamination remains and the polluted impoundments serve as an ongoing source

of the contamination of subsurface soils and ground water underlying the Plaintiffs’ properties.

                                               33.

       The continued discharges from Parcels “A” and “B”, as well as the land controlled by

BNSF, due to the Defendants’ knowing, and calculated failure to remediate and remove the

polluted and toxic soils and water beneath their current or formerly owned/controlled property

constitutes affirmative conduct and tortious omissions which constitute a continuing tort and

continuing damages for which all Defendants are liable unto the Plaintiffs.

                                               34.

       IP as well as all other Defendants further had a duty, even after creosote operations at the

two plants/locations ceased, to prevent further migration of toxic waste from the property and

failed to take any reasonable or responsible measures to curtail or stop such migration, and also

failed to warn Plaintiffs or the public at large of the presence of the toxic chemicals which have

migrated miles from the creosoting plants’ locations. Such omissions and commissions are

negligent and unreasonable.

                                               35.




                                             16 of 30
Case 2:20-cv-00053-JDC-KK Document 1 Filed 01/13/20 Page 17 of 30 PageID #: 17



       The continued discharges from IP’s property due to IP’s knowing, and calculated failure

to remediate and remove the polluted and toxic soils and water beneath its property constitutes

affirmative conduct and tortious omissions which constitute a continuing tort and continuing

damages for which IP is liable unto Plaintiff and putative class members.

                                               36.

       The damages suffered by the Plaintiff and members of the class(es) have been

proximately caused by the Defendants’ reckless, negligent and grossly negligent conduct, acts,

omissions and commissions as further described below:

   a. IP’s, Shreveport Creosoting Company’s, and American Creosoting Company’s, and

       BNSF’s failure to ensure that all wood treating equipment, pumps, tanks, tank dikes,

       pipelines, storage and transport equipment and facilities were properly operated,

       maintained and inspected;

   b. IP’s, Shreveport Creosoting Company’s, and American Creosoting Company’s, and

       BNSF RAILWAY COMPANY’s failure to properly implement safe practices to avoid

       the discharge, leakage, and seepage of pollution on and then from the property used by

       IP, Shreveport Creosoting Company, and American Creosoting Company, and BNSF

       RAILWAY COMPANY;

   c. IP’s, Shreveport Creosoting Company’s, and American Creosoting Company’s, and

       BNSF RAILWAY COMPANY’s failure to properly direct, and supervise the training of

       employees and contractors in safe and protective practices which would have protected

       the environment and prevented pollution;

   d. IP’s, Shreveport Creosoting Company’s, and American Creosoting Company’s, and

       BNSF RAILWAY COMPANY’s failure to provide timely and adequate warning to



                                            17 of 30
Case 2:20-cv-00053-JDC-KK Document 1 Filed 01/13/20 Page 18 of 30 PageID #: 18



      neighboring and community land owners on whose property wood treating wastes and

      chemicals have trespassed as to the scope and extent of the hazardous and toxic chemical

      releases from IP’s, Shreveport Creosoting Company’s, and American Creosoting

      Company’s, and BNSF RAILWAY COMPANY’s operations;

   e. IP’s, Shreveport Creosoting Company’s, and American Creosoting Company’s failure to

      develop, implement, or follow reasonably prudent maintenance procedures governing the

      inspection, maintenance, and repair of wood treating facilities and equipment which were

      in disrepair, faulty, dilapidated, and in a state of ruin while said Defendants were

      operating same in its wood treating plants;

   f. IP’s, Shreveport Creosoting Company’s, and American Creosoting Company’s and its

      ancestors in title, KERR-MCGEE, KERR-MCGEE OPERATING, ANADARKO,

      OCCIDENTAL, as well as BNSF’s failure to prevent the continued offsite migration of

      contaminants resulting from the discharge of wood treating wastes and chemicals into the

      environment;

   g. IP’s, Shreveport Creosoting Company’s, and American Creosoting Company’s and its

      ancestors in title, KERR-MCGEE, KERR-MCGEE OPERATING, ANADARKO,

      OCCIDENTAL, as well as BNSF’S failure to comply with all state laws and regulations

      regarding record keeping and the reporting of continued discharges of wood treating

      wastes into the environment and the resulting adverse environmental impacts;

   h. IP’s, Shreveport Creosoting Company’s, and American Creosoting Company’s and its

      ancestors in title, KERR-MCGEE, KERR-MCGEE OPERATING, ANADARKO,

      OCCIDENTAL, as well as BNSF’S failure to remediate contaminated lands and

      facilities, i.e. including but not limited to the surface impoundment units and solid waste



                                           18 of 30
Case 2:20-cv-00053-JDC-KK Document 1 Filed 01/13/20 Page 19 of 30 PageID #: 19



        management units, in such a manner as to eliminate such lands as a continued source of

        subsurface soil and ground water pollution to on site, adjacent, and off-site properties;

   i.   IP’s, KERR-MCGEE, KERR-MCGEE OPERATING, ANADARKO, OCCIDENTAL,

        as well as BNSF’s failure to implement and ensure the operation of a competent remedial

        system(s) designed to prevent further migration of wood treating wastes and chemicals

        into soils and ground water on IP’s currently owned and formerly owned land, as well as

        the migration thereof beyond and onto Plaintiff’s property;

   j. IP’s, KERR-MCGEE, KERR-MCGEE OPERATING, ANADARKO, OCCIDENTAL, as

        well as BNSF’s failure to properly evaluate and assess the true scope and extent of

        contamination into the subsurface environment in order to be able to design and

        implement an effective and reasonably prudent remedial system;

   k. IP’s, KERR-MCGEE, KERR-MCGEE OPERATING, ANADARKO, OCCIDENTAL, as

        well as BNSF’s failure to abide by and follow the applicable rules, regulations, and

        permits governing wood treatment facilities, hazardous waste treatment and disposal

        facilities, solid waste treatment and disposal facilities, surface and storm water handling,

        management, and treatment facilities, and operations pursuant to the Louisiana

        Environmental Quality Act.

                                                 37.

        For the above grossly negligent acts as well as negligent acts of omission and

commission      IP,    KERR-MCGEE,           KERR-MCGEE           OPERATING,         ANADARKO,

OCCIDENTAL, as well as BNSF are all liable in solido to Plaintiff and putative class members

pursuant to LSA-C.C. articles 2315.

                                     Count II-Strict Liability



                                              19 of 30
Case 2:20-cv-00053-JDC-KK Document 1 Filed 01/13/20 Page 20 of 30 PageID #: 20



                                              38.

       The pollution of Plaintiff’s property was caused directly by Defendant IP’s, as well as by

Shreveport Creosoting Company’s, and American Creosoting Company’s, wood treating

operations conducted on their properties and IP, Shreveport Creosoting Company, and American

Creosoting Company had custody, control, and garde of all such damaging chemicals, equipment

and facilities/property, which continue to cause the pollution described herein which has not

abated. IP, Shreveport Creosoting Company, and American Creosoting Company, and therefore

its successors/ancestors in title, KERR-MCGEE, KERR-MCGEE OPERATING, ANADARKO,

and OCCIDENTAL are thus strictly liable in solido for the unreasonably dangerous conditions

posed by the migration of its wood treating waste chemicals onto Plaintiff’s and putative class

member’s property under LSA-C.C. arts. 667, 2317, 2317.1, and 2322.

                                              39.

       The Defendant BNSF had custody and control of the creosoted timbers and stored

damaging chemicals on its property such that it had custody, control, and garde of damaging

chemicals associated with the creosoting process which continue to cause the pollution described

herein which has not abated. BNSF is strictly liable under LSA-C.C. arts. 667, 2317, 2317.1, and

2322 for the unreasonably dangerous conditions posed by the migration of the wood treating

waste chemicals for which it had custody and control and which have migrated onto Plaintiffs’

property.

                        Count III-Continuing Nuisance and Trespass

                                              40.

       The reckless, negligent, and unreasonable conduct of IP, Shreveport Creosoting

Company, and American Creosoting Company and its ancestors in title, KERR-MCGEE, KERR-



                                            20 of 30
Case 2:20-cv-00053-JDC-KK Document 1 Filed 01/13/20 Page 21 of 30 PageID #: 21



MCGEE OPERATING, ANADARKO, OCCIDENTAL, as well as BNSF and their failure to act

reasonably, which has resulted in the discharge of wood treating toxic wastes into the

environment and on/under Plaintiffs’ property, constitutes a continuing nuisance and continuing

trespass. Such continuing nuisance and continuing trespass results in continuing tortious conduct

and damages. The damages which have affected Plaintiffs’ property by such trespass will thereby

continue until the Defendants take the necessary action to abate the migration from the

aforementioned properties.

                           Count IV-Liability for Punitive Damages

                                               41.

       IP, Shreveport Creosoting Company, and American Creosoting Company generated,

stored, transported, handled, or otherwise managed toxic and hazardous wood treating wastes

long before 1984 and the pollution began migrating off of IP’s property and caused extensive

damage to Plaintiffs’ properties between the years of 1984 and 1996, as well as to the present.

Further, the successors of Shreveport Creosoting Company, and American Creosoting Company,

KERR-MCGEE, KERR-MCGEE OPERATING, ANADARKO and OCCIDENTAL took no

action to try to abate the migration between the years 1984 and 1996 when they knew such

pollution was migrating from Parcel “B” which had been owned by their predecessors in title.

IP’s, Shreveport Creosoting Company’s, and American Creosoting Company’s acts in

generating, storing, transporting, and handling of the toxic substances, as well as KERR-

MCGEE, KERR-MCGEE OPERATING, ANADARKO, and OCCIDENTAL’s failure to act,

were in wanton or reckless disregard for public safety for all of the reasons stated above, as well

as due to the facts that IP, Shreveport Creosoting Company, and American Creosoting Company:




                                             21 of 30
Case 2:20-cv-00053-JDC-KK Document 1 Filed 01/13/20 Page 22 of 30 PageID #: 22



   a. Actively disposed of toxic waste and chemicals from their facilities through surface

      discharges and run off, waste injection/percolation impoundments, leaks, spills, and

      discharges from pumps, pipelines, tanks, wells, and other facilities known to be worn,

      leaking, or deteriorated;

   b. Failed to remediate or mitigate the continued discharge of toxic chemicals and waste

      from the impoundments as well as abandoned equipment which IP, Shreveport

      Creosoting Company, and American Creosoting Company knew was spreading

      contaminated waste into the subsurface soils and ground water and which these

      Defendants knew had migrated off site to Plaintiffs’ and putative class member’s

      properties; and

   c. Failed to properly inspect or maintain or operate their equipment and facilities to ensure

      that the chemical wastes produced during the wood treatment processes were not

      discharged into the environment or onto the Plaintiffs’ and putative class member’s

      properties.

                                                42.

              Further, BNSF’s predecessors stored, transported, handled, or otherwise managed

   toxic and hazardous wood treating wastes long before 1984 and the pollution began

   migrating off of BNSF controlled property and caused extensive damage to Plaintiffs’ class

   members’ properties between the years of 1984 and 1996, as well as to the present. BNSF’s

   deficient conduct in the storing, handling and transport of the toxic materials as described

   above was in wanton or reckless disregard for public safety for all of the reasons stated above

   in the preceding paragraphs.

                                                43.



                                            22 of 30
Case 2:20-cv-00053-JDC-KK Document 1 Filed 01/13/20 Page 23 of 30 PageID #: 23



               The wanton and reckless conduct of the Defendants entitles the Plaintiffs and

   class members to punitive damages under former LSA-C.C. art. 2315.3.

                                        Class Allegations

                                                44.

       The Plaintiff is a property owner who resides in DeRidder, Beauregard Parish, State of

Louisiana, who has witnessed the toxic residue/waste appear and bubble up and pool on

Plaintiff’s property from the underground spoil after a routine disturbance of the soils on

Plaintiff’s property by the removal of a tree stump. The waste liquid was foul smelling and of a

thick liquid consistency which causes a fear of exposure to its touch as well as breathing the

noxious fumes.

                                                45.

       The proposed Class is at a minimum composed of non-owner residents, home and

landowners in the flood plain and subsurface sand and aquifer, between the original sites of

contamination and Plaintiff’s property. Well established laws of physics and hydrology make it

more likely than not that all putative class members between the original sites of contamination

and Plaintiff’s property, have the presence of constituent hydrocarbons and/or chemicals on such

property that can only logically be attributed to the residue and waste from the creosoting

operations and or the handling and storage that were conducted by IP, Shreveport Creosoting

Company or its parent company, American Creosoting Company, KERR-MCGEE, KERR-

MCGEE OPERATING, ANADARKO, OCCIDENTAL, and/or BNSF’s at one or more

locations. For purpose of the initial class boundaries, and reserving the right to amend the class

boundary definition subsequent to further testing, and as class certification discovery takes place,




                                              23 of 30
Case 2:20-cv-00053-JDC-KK Document 1 Filed 01/13/20 Page 24 of 30 PageID #: 24



Plaintiff hereby attaches as Exhibit “3;” the initial proposed geographical boundaries of the

proposed class.

                                               46.

       A sub-class of property residents/owners are those who reside within the proposed

geographical area and due to the pollution of their property find it necessary to move from the

polluted property. A second subclass of property residents/owners are those who have been

physically injured/damaged by the presence of the pollution described above, and a further third

sub-class are those who reside within the proposed geographical area who are entitled to medical

monitoring due to the exposure to the hazardous and toxic pollution described herein which has

been allowed to migrate from the Defendants’ custody and garde onto the Plaintiff’s and class

members’ properties or properties where class members reside.

                                               47.

       Numerosity, in compliance with FRCP 23, is satisfied as there are hundreds of land and

home owners similarly situated as Plaintiff, in and near the Satcherville and other neighborhoods

east and southeast of the City of DeRidder, and IP’s former plant locations, which lie in the flood

plain in which it appears that much of the subsurface migration has progressed, and undersigned

counsel has at present approximately four hundred (400) such home and land owners as

claimants.



                                               48.

       Commonality, in compliance with FRCP 23, is satisfied as the issues of liability and facts

pertinent thereto are entirely common to all putative class members against these Defendants,

which can be traced to the operations of IP and its ancestors, Shreveport Creosoting Company or



                                             24 of 30
Case 2:20-cv-00053-JDC-KK Document 1 Filed 01/13/20 Page 25 of 30 PageID #: 25



its parent company, American Creosoting Company, and/or BNSF, and with regard to the

tortious conduct complained of, such is uniform as to all Class members, and the resolution as to

the issue of liability will affect a significant number of class members if not all of them.

                                                 49.

       Typicality, in compliance with FRCP 23, is satisfied as to the proposed class, as the

Plaintiff’s claims for either the costs for remediation of his property and restoration of same to its

original condition, and/or the establishment of a buy out and relocation fund, and or damages for

diminution of the value of Plaintiff’s property, and or additionally a court ordered/injunction

which requires the Defendants to adequately and reasonably remediate its old plant locations in

order to stop and abate the leaking and then migration of the chemical wastes and pollution from

its property, are all remedies that are common and typical as to all members of the proposed

class. Further, the physical harm, illnesses, and medical monitoring to which the Class is entitled

are all likely to be similar in nature as to the sub-class members, and such treatment and

monitoring is more economical if such remedy is considered as a Class.

                                                 50.

       The Plaintiff and undersigned counsel are able to fairly and adequately represent the

claims of the other class members and counsel’s representation of close to four hundred land and

homeowners similarly situated as Plaintiff is proof of the “sufficient stake” necessary for

compliance with FRCP 23. Additionally, Perry R. Sanders, Jr., one of the proposed attorneys

requesting the Court appoint the undersigned as Class Counsel, has extensive experience as Class

Counsel, and previously has been appointed lead class counsel in both Federal and State Court

and has never been turned down by any court where it has been requested that he be appointed




                                               25 of 30
Case 2:20-cv-00053-JDC-KK Document 1 Filed 01/13/20 Page 26 of 30 PageID #: 26



lead or co-lead counsel in any class action, including in Calcasieu Parish which is within the

judicial district where this case is filed.

                                                 51.

        Common issues of law and fact predominate the claims of the proposed class members,

in compliance with FRCP 23, as to the existence of the chemicals on and under each class

member’s property, the origin of the chemicals that have been and are likely to be found on

proposed soil and water testing, whether IP’s, and the other Defendants’ conduct in their

operations were reasonable or not; all of these issues and more of which show that each

individual class member’s claim contain a multitude of common issues as to the entire class on

the issue of liability, and as stated above in preceding paragraphs the relief sought for the Class is

uniform in nature.

                                                 52.

        The superiority of a Class Action mode of litigation under FRCP 23, as opposed to

individual claims, is satisfied in this case for the following reasons: the economic burdens of

individual cases would be difficult and unrealistic for individual members to carry, and the Class

members, since they are all neighbors, share a common interest in achieving a group remedy

which would be much more difficult, costly, and protracted if the case were pursued on an

individual basis, therefore the individual claimant’s interest in controlling their claims separately

is subordinate to the Class’ interests in pursuing a remedy for all members of the proposed class;

there are currently no existing individual cases by members of the proposed class of which

proposed Class Counsel is aware, the Plaintiff, on behalf of the members of the proposed class,

believes that consolidating the litigation in this single forum is the most practical and least

burdensome manner in which to proceed with this litigation, as opposed to individual suits for



                                               26 of 30
Case 2:20-cv-00053-JDC-KK Document 1 Filed 01/13/20 Page 27 of 30 PageID #: 27



the causes of action expressed herein, spread out through different federal or state courts and

through various divisions of each court system; and Plaintiff does not believe there will be any

untoward or extraordinary difficulty in management of the proposed class and sub-classes once

certified by the Court; additionally as in all such Class Actions there will be a mechanism

complying with due process to allow putative class members to opt out of said class.

                                                 53.

Plaintiff and similarly situated persons demand TRIAL BY JURY.

                                   Damages and Relief Sought

                                                 54.

       The Plaintiff and members of the proposed class seek damages and relief/recovery under

Louisiana law in the following manner:

   a. Sufficient funds to conduct a complete scientific investigation of the extent and nature of

       the contamination on their property associated with the Defendants’ generation,

       transportation, storage, handling, and management of wood treating materials and wastes,

       on, adjacent to, or in the vicinity of Petitioners’ properties;

   b. All costs of restoring Petitioner’s property to its original uncontaminated condition along

       with the relief sought in subparagraph “c.” below;

   c. Injunctive relief and or all costs associated with, and the Court Ordering, that IP, KERR-

       MCGEE, KERR-MCGEE OPERATING, ANADARKO, OCCIDENTAL, as well as

       BNSF excavate and remove all former and abandoned and damage causing structures of

       continued discharge and disposal of wood treating wastes constituents disposed of on or

       under their current or former properties for which they are legally responsible, such as the

       surface impoundments, pipelines, pumps, tanks, contaminated tank containment areas,



                                               27 of 30
Case 2:20-cv-00053-JDC-KK Document 1 Filed 01/13/20 Page 28 of 30 PageID #: 28



      and other worn, deteriorating, or leaking equipment, facilities or structures, and

      implementation of a remediation system to halt and abate the continued leakage and

      migration of pollutants from IP’s, Shreveport Creosoting Company and its parent

      company, American Creosoting Company, and BNSF’s current as well as former

      properties;

   d. Alternatively, to damages for the costs of the remediation of Plaintiff’s property, that the

      Court establish a “Buy Out Fund” to relocate the Plaintiff and members of the class to

      another location as a remedy considering the costs of remediating Plaintiff’s and the class

      members’ property, a remedy which has been invoked by Congress under similar

      conditions and which is within the plenary power of the U.S. Courts under Article III of

      the United States Constitution and which methodology has been used within the

      geographical confines of the Western District of Louisiana;

   e. Punitive and exemplary damages;

   f. Damages for the diminution of value of Plaintiff’s property due to the migration of the

      toxic and hazardous chemicals onto Plaintiff’s property;

   g. Damages for the annoyance and inconvenience occasioned by the presence of the

      chemicals on Plaintiff’s property as well as the unlawful trespass due to the chemicals

      having migrated onto Plaintiff’s property;

   h. Damages for the physical harm and ill health effects caused by the presence of the

      pollution on the Class Members’ properties, as well as the mental anguish, worry, and

      anxiety suffered by Plaintiff due to the knowledge of the presence of the toxic waste on

      and under Plaintiff’s property;




                                            28 of 30
Case 2:20-cv-00053-JDC-KK Document 1 Filed 01/13/20 Page 29 of 30 PageID #: 29



   i. The costs of medical monitoring of all sub-Class Members who reside within the

       geographical boundaries of the proposed class due to the increased risk of disease as pled

       in paragraph 27 above.

       Wherefore, the Plaintiff prays that the Defendants be cited to appear and answer this

Complaint, and that after all due proceedings be had, that there be judgment entered herein as

follows:

     1. That the proposed class described herein be certified by the Court and that Plaintiff be

           certified as the Class Representative;

     2. That Plaintiff and the members of the proposed class be awarded compensatory

           damages in an amount to be proven at trial against all Defendants in solido to include

           either the costs to restore Plaintiff’s land to its original unpolluted state, damages for

           Defendants unlawful trespass and tortious interference with the use and convenience of

           the use of Plaintiff’s property, and damages for physical harm, and mental anguish

           caused by the Defendants’ conduct which has resulted in the presence of the toxic

           chemicals on Plaintiff’s and Class Members’ property;

     3. That a medical monitoring fund be established at the costs of the Defendants to provide

           for the monitoring of all Class members who chose to participate in such monitoring

           program;

     4. That punitive damages be awarded against all Defendants in solido;

     5. That alternatively IP be ordered to establish a “Buy Out” fund in which Plaintiff’s and

           the class members’ property will be valued by its pre-pollution condition and state, in

           order for the Plaintiff and members of the class to move to another location to live so as




                                               29 of 30
Case 2:20-cv-00053-JDC-KK Document 1 Filed 01/13/20 Page 30 of 30 PageID #: 30



          not to be unreasonably subjected to toxic and hazardous chemical pollution in and

          under their homes and property;

     6. That Defendants be ordered to pay the costs for Plaintiff to conduct a comprehensive

          and expedited environmental assessment of Plaintiff’s, as well as members of the class,

          land to identify all hidden and not yet identified pollution on said lands and property;

     7. That Defendants be ordered by affirmative injunctive relief to fully remediate its former

          creosote plant sites so as to abate and stop the unlawful leaking and migration of toxic

          and hazardous chemicals from its property as stated above in paragraph 44c.

     8.   That all costs of these proceedings be taxed against the Defendants including all

          experts costs and costs of obtaining any remediation plan and its implementation.

     9. For all just and equitable relief, and any other category of damages for which the

          evidence and circumstances support in the premises.



                                              Respectfully submitted,

                                              BY: /s/ David L. Wallace
                                                      Attorney at Law
                                                      La. Bar Roll #13196
                                                      518 North Pine Street
                                                      Po st Office Box 489
                                                      DeRidder, Louisiana 70634
                                                      (337) 462-0473 (telephone)
                                                      (337) 202-4070 (facsimile)
                                                      wnblawoffice@bellsouth.net


                                                      /s/ Perry R. Sanders, Jr.
                                                      Sanders Law Firm, LLC
                                                      31 N. Tejon, Suite 400
                                                      Colorado Springs, CO 80903
                                                      (719) 630-1556 (telephone)
                                                      (719) 630-7004 (facsimile)
                                                      perry@scclaw.net

                                              30 of 30
